DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means,” and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.  Such claim limitation(s) is/are: means for detecting motor parameters, means for detecting media parameters in claim 1, input means in claims 3 and 5, and optical detection means in claims 4 and 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The corresponding structure described in the specification of the means for detecting motor parameters is an interface as described on pages 3 and 4 of the specification.
The corresponding structure described in the specification of the means for detecting media parameters is an input interface as described on page 3 of the specification.
The corresponding structure described in the specification of the input means is an input interface as described on page 3 of the specification.
The corresponding structure described in the specification of the optical detection means is a barcode scanner as described on page 4 of the specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 4 and 6, the limitation of “wherein the means for detecting media parameters are optical detection means, in particular a barcode scanner” is indefinite.  It is not clear if the Applicant is intending to positively recite the barcode scanner as the optical detection means or not.  See MPEP 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zarowny et al. (US 7,957,841, hereafter “Zarowny”).
Regarding claim 1, Zarowny discloses a pumping station (Fig. 1) for a container pump, comprising a pump pipe (12) and an outflow nozzle (16) branching off from the pump pipe, wherein at least one pressure sensor (20) is assigned to the pump pipe and/or the outflow nozzle (see how 20 is connected to 16), which sensor transmits sensor data to a control unit (22) for determining the through flow (Col. 2, lines 7-36), wherein means for detecting motor parameters (the interface between 14 and 22; Fig. 1; Col. 2, lines 7-36) of a motor connected with the pumping station as well as means for detecting media parameters (as mentioned in Col. 2, lines 7-36, see how the control strategy may be automated through the controller via predetermined conditions which must be set by a user via an input interface) of the medium conveyed by the pumping station are assigned to the control unit.
Regarding claim 2, Zarowny further discloses the pumping station according to claim 1, wherein the means for detecting motor parameters is an interface for communication with a motor controller. (Fig. 1; Col. 2, lines 7-36)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3- 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zarowny in view of O’Brien (US 2019/0126214).
Regarding claim 3, Zarowny discloses all of the limitations of claim 1, as applied above, but fails to disclose input means.
O’Brien teaches a means for detecting media parameters are input means (34 is an input interface) for input or selection of parameters by a user. (para. [0052])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the means for detecting media parameters of Zarowny to be a barcode reader as taught by O’Brien in order to provide a modern means to input a selection of parameters in an easy manner for a user.
Regarding claim 4, Zarowny discloses all of the limitations of claim 1, as applied above, but fails to disclose an optical detection means.
O’Brien teaches a means for detecting media parameters are optical detection means (34), in particular a barcode scanner. (para. [0052]; see how 34 may be a barcode reader)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the means for detecting media parameters of Zarowny to be a barcode reader as taught by O’Brien in order to provide a modern means to input a selection of parameters in an easy manner for a user.
Regarding claim 5, Zarowny discloses all of the limitations of claim 2, as applied above, but fails to disclose input means.
O’Brien teaches a means for detecting media parameters are input means (34 is an input interface) for input or selection of parameters by a user. (para. [0052])
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the means for detecting media parameters of Zarowny to be a barcode reader as taught by O’Brien in order to provide a modern means to input a selection of parameters in an easy manner for a user.

Regarding claim 6, Zarowny discloses all of the limitations of claim 2, as applied above, but fails to disclose an optical detection means.
O’Brien teaches a means for detecting media parameters are optical detection means (34), in particular a barcode scanner. (para. [0052]; see how 34 may be a barcode reader)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the means for detecting media parameters of Zarowny to be a barcode reader as taught by O’Brien in order to provide a modern means to input a selection of parameters in an easy manner for a user.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753